Citation Nr: 1726016	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine, rated 10 percent disabling from May 18, 2004 to October 19, 2016, and rated 20 percent disabling as of October 20, 2016.

2. Entitlement to an initial increased rating for right lower extremity radiculopathy secondary to degenerative disc disease of the lumbar spine, currently rated at 10 percent disabling, as of February 13, 2015.

3. Entitlement to a separate compensable rating for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to April 1979 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision of February 2005 which denied service connection for a back disorder.  In June 2008, the Board remanded the issue for further development and after the issue returned to the Board, service connection for degenerative disc disease of the lumbar spine was granted in June 2009.  Thereafter, in a July 2009 rating decision, the RO effectuated the Board's decision and assigned an evaluation of 10 percent, effective May 18, 2004.  

In a February 2015 rating decision, the RO granted entitlement to service connection for right lower extremity radiculopathy secondary to the service-connected degenerative disc disease of the lumbar spine and assigned an evaluation of 10 percent, effective February 13, 2015.  Such award was made pursuant to the General Rating Formula for Diseases and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).  

The issue of entitlement to a separate compensable rating for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine is part and parcel of the issues on appeal and, in light of the decision below, the Veteran is not prejudiced by the Board's consideration of this issue in the first instance. Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, as the October 2016 VA spine examination documented the presence of such disability, the Board has jurisdiction to evaluate the associated impairment.  Therefore, the issue of left lower extremity radiculopathy is also included and reflected on the title page.  

In September 2016, the case was again before the Board where it was remanded for a VA examination.  Thereafter, in a November 2016 rating decision, the RO increased the evaluation for the service-connected degenerative disc disease of the lumbar spine and assigned a 20 percent rating, effective October 20, 2016.  The matter has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. For the period of May 18, 2004 to October 19, 2016, the Veteran's degenerative disc disease of the lumbar spine was manifested to forward flexion of the thoracolumbar spine greater than 60 degrees; combined range of motion greater than 120 degrees but not greater than 235 degrees; did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. From October 20, 2016, the Veteran's degenerative disc disease of the lumbar spine was manifested by forward flexion of the thoracolumbar spine that was limited to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

3. Throughout the appeal period, the Veteran's right lower extremity radiculopathy is manifested by, at worst, subjective complaints of intermittent pain and numbness resulting in mild incomplete paralysis.  

4. As of October 20, 2016, the Veteran's left lower extremity radiculopathy is manifested by, at worst, subjective complaints of intermittent pain and numbness with decreased sensation resulting in mild incomplete paralysis.


CONCLUSIONS OF LAW

1. For the period of May 18, 2004 to October 19, 2016, the criteria for a rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).

2. From October 20, 2016, the criteria for a rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3. The criteria for a disability rating greater than 10 percent for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for a separate 10 percent rating for left lower extremity impairment are met, effective October 20, 2016. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Lumbar Spine Disability 

In a June 2009 Board decision, service connection was granted for the Veteran's back condition claim.  In a July 2009 rating decision, the RO assigned a 10 percent evaluation for his service-connected degenerative disc disease of the lumbosacral spine effective May 18, 2004.  In a November 2016 rating decision, he was granted an increased rating of 20 percent effective October 20, 2016.  The Veteran disagrees with the ratings assigned and is seeking a higher evaluation.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine during any period on appeal.  VA examiners indicated that the Veteran did not have IVDS on January 2005, November 2008, February 2015, and October 2016.  There is also no evidence showing that the Veteran had been prescribed any bed rest to treat his lumbar spine disability.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Pertinent to the current appeal, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

From May 18, 2004 to October 19, 2016

In a July 2009 rating decision, a 10 percent evaluation was assigned for the Veteran's degenerative disc disease of the lumbar spine as of May 18, 2004.  

The Veteran was provided with VA spine examinations in January 2005, November 2008, and February 2015.  

At the January 2005 VA examination for his back, the Veteran reported having pain in his "mid-back and low back".  The Veteran denied any weakness but reported "stiffness in the back".  On examination, he had tenderness to palpation over the right inferior rib cage, posterior in aspect.  He demonstrated forward flexion to 90 degrees without pain, extension to 20 degrees with an endpoint of pain, lateral extension to 30 degrees bilaterally without pain, and rotation to 30 degrees bilaterally without pain.  The combined range of motion of the thoracolumbar spine was 230 degrees.  No muscle spasms were noted.  X-rays of the lumbar spine revealed "some narrowing of the intervertebral disc and minimal eburnation of end plates at L5-S1."  The diagnostic assessment was "degenerative disk disease of the lumbosacral spine."  See January 2005 Spine Exam, Providence VAMC records.

In November 2008, the Veteran was afforded a VA examination at which he demonstrated flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left rotation to 20 degrees and right rotation to 25 degrees, and the combined range of motion of the thoracolumbar spine as 195 degrees.  The examiner remarked that the Veteran appeared to be in "excellent physical condition with very satisfactory muscle tone throughout his entire body."  The Veteran reported that he "continues to be aware of pain in his lower back and avoids any type of heavy lifting as far as possible." No muscle spasms were noted.  The examiner indicated no dermatomal pattern of sensory loss in either lower extremity. See November 2008 VA examination report, Boston VAMC.

In February 2015, the Veteran was afforded a VA spine examination.  On examination he demonstrated forward flexion to 90 degrees without pain, extension to 30 degrees, lateral extension to 30 degrees bilaterally, and rotation to 30 degrees bilaterally without pain.  The combined range of motion of the thoracolumbar spine was 240 degrees.  All normal initial range of motion and functional limitation was found and the examiner indicated there was no additional weakness, fatigability, incoordination, loss of range of motion, or loss of function with repetitive motion testing.  The Veteran retained normal 5/5 strength with no muscle atrophy.  Radiculopathy of the lumbar spine was indicated.  No other symptoms of radiculopathy were noted.  There was no ankylosis present on examination.  See February 2015 Spine Disability Benefits Questionnaire.

The Board is not aware of any other evidence that shows the severity of the Veteran's low back disability during the current appeal period from May 18, 2004 to October 19, 2016.  Without a showing of limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combined range of motion not greater than 120 degrees, or muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, a rating higher is not appropriate or warranted during this appeal period.  Medical records do not demonstrate findings consistent with a higher 20 percent evaluation. 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2016).  

Beginning October 20, 2016

In a November 2016 rating decision, the RO increased the Veteran's disability rating for degenerative disc disease of the lumbar spine and assigned a rating of 20 percent as of October 20, 2016.  

In October 2016, the Veteran was afforded a VA spine examination.  The Veteran reported having flare-ups of the back during "random movements with sitting, standing, walking."  He denied having any functional loss or impairment of the back.  On examination, he demonstrated flexion to 50 degrees with pain, extension to 20 degrees with pain, lateral extension to 30 degrees bilaterally without pain, and rotation to 30 degrees bilaterally without pain, and the combined range of motion of the thoracolumbar spine as 190 degrees.  The examiner indicated objective evidence of pain on palpation over the lumbar spine.  But found no additional loss of function or range of motion after three repetitions.  Muscle spasms or guarding was indicated but that it did not result in abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran was "limiting his movement secondary to flaring up his back pain."  No muscle atrophy was indicated.  Radiculopathy of the lumbar spine was indicated.  No other symptoms of radiculopathy were noted.  There was no ankylosis present on examination.  No response provided under IVDS and episodes requiring bed rest.  Imaging studies of the spine was performed and arthritis was documented.  See October 21, 2016 VA Spine Examination Report from Togus VAMC.

Pursuant to the Board's September 2016 remand, an addendum opinion was provided in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon review of the Veteran's claims file and citing knowledge of the pertinent medical history, the VA staff physician reported there was no limitation of motion due to pain on active motion and passive motion or with weight-bearing and without weight-bearing.  The examiner indicated evidence of pain on active and passive range of motion testing.  There was evidence of pain when the spine was used in non-weight bearing and no evidence of pain when the spine was used in weight bearing.  See October 31, 2016 addendum medical opinion.

From October 20, 2016, the Veteran did not demonstrate flexion consistent with a 40 percent rating.  At the October 2016 VA examination, he demonstrated flexion to 50 degrees, a combined range of motion of 190 degrees, and there was no finding of ankylosis of the spine.  Absent a showing of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating, a higher evaluation is not supported here.  Further, no limitation of motion due to pain on active motion and passive motion or with weight-bearing and without weight-bearing was shown.  Medical records do not demonstrate findings consistent with a higher 40 percent evaluation.  As such, a rating in excess of 20 percent is not warranted from October 20, 2016.

Lastly, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, at any time during the period on appeal. The Veteran was still able to demonstrate flexion to 90 degrees in January 2005, to 80 degrees in November 2008, to 90 degrees in February 2015, all "normal" range of motion, and flexion to 50 degrees in October 2016.  The VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the now assigned 20 percent rating. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's degenerative disc disease of the lumbar spine even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Accordingly, a rating in excess of 10 percent from May 18, 2004 to October 19, 2016, and in excess of 20 percent after October 20, 2016 for degenerative disc disease of the lumbar spine is not warranted.  As such, the claims are denied.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected degenerative disc disease of the lumbar spine.  Moreover, while he has complained of pain, such is specifically contemplated in his 20 percent rating assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected degenerative disc disease of the lumbar spine resulted in bowel or bladder impairment.  

Right and Left Lower Extremity Radiculopathy  

With regards to radiculopathy of the lower extremities, as of February 2015, the record demonstrates the presence of radiculopathy of the right lower extremity.  See VA spine examination dated February 13, 2015.  However, the RO found an improvement in this disability as stated in the November 2016 supplemental statement of the case. See October 20, 20l6 Peripheral Nerves Conditions DBQ (indicating "normal" severity for the right lower extremity sciatic nerve).  But, although a higher rating is not warranted, the record demonstrates findings consistent with a 10 percent rating of the right lower extremity radiculopathy.

The Veteran's right lower extremity lumbar radiculopathy is rated under Diagnostic Code 8520 which evaluates incomplete paralysis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  A 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation is warranted for complete paralysis. 38 C.F.R. § 4.124, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

A February 2015 VA spine examination indicated that the Veteran had radiculopathy that resulted in mild paresthesias and/or dysesthesias of the right lower extremity.  There was mild numbness and intermittent pain in the right lower extremity.  Nerve root involvement of L4/L5/S1/S2/S3 was found for the right with the left side not affected.  The examination also indicated knee and ankle reflexes as "normal" and that sensation testing was "normal" in the lower extremities.  There was no muscle atrophy or any other neurologic abnormalities. See February 13, 2015 VA Spine DBQ.

An October 2016 VA spine examination demonstrated radiculopathy in both the right and left lower extremity. The examiner indicated that the Veteran had radiculopathy that resulted in moderate paresthesias and/or dysesthesias with moderate numbness and intermittent pain in the right and left lower extremity.  Nerve root involvement of L4/L5/S1/S2/S3 was found with both sides affected.  The examination indicated knee and ankle reflexes as normal.  There was decreased sensation for the left lower extremity and normal sensation for the right lower extremity.  There was no muscle atrophy or any other neurologic abnormalities. See October 20, 2016 VA Spine DBQ.

In October 2016, the Veteran was also provided a peripheral nerves condition DBQ which demonstrated that the right lower extremity sciatic nerve was "normal" and no longer impaired.  But that same examination demonstrated mild incomplete paralysis for the left lower extremity.  The examination indicated knee and ankle reflexes as normal.  There was decreased sensation for the left lower extremity and normal sensation for the right lower extremity.  No trophic changes attributable to peripheral nerves were indicated.  There was no muscle atrophy.  The examination indicated abnormal gait, favoring the left side, citing back pain as the etiology of abnormal gait.  The examination was conducted by the same examiner that examined the Veteran for his spine examination.  See October 20, 2016 VA Peripheral Nerves Condition DBQ.  

The Board finds that the Veteran is not entitled to a disability rating greater than 10 percent for service-connected right lower extremity radiculopathy at any point during the appeal period.  While the Veteran has complained of intermittent pain and numbness in his right lower extremity, sensation was found to be intact in February 2015 and normal in October 2016.  Muscle strength was consistently found to be "5/5" or "4/5" as well as reflexes found to be normal.  Although the October 2016 spine examination indicated radiculopathy that resulted in moderate paresthesias and/or dysesthesias of the right, that same day, the peripheral nerves condition examination was found to be normal for the right sciatic nerve.  A disability rating greater than 10 percent is not warranted as muscle atrophy, the loss of reflexes, sensory disturbances and constant pain were not found on examination or alleged by the Veteran.  As such, a 10 percent rating for right lower extremity radiculopathy is supported and more appropriate. 38 C.F.R. § 4.124a, DC 8520.

Next, with regards to the left lower extremity radiculopathy, the Board finds that the Veteran is entitled to a 10 percent disability rating for the left lower extremity radiculopathy as of October 20, 2016.  As the evidence does show intermittent pain and numbness in the Veteran's left lower extremity due to radiculopathy, a finding of mild incomplete paralysis is supported.  Reflexes were found to be normal and muscle strength was "3/5" for the left knee extension but otherwise "5/5" or "4/5" on joint testing.  The October 2016 nerve condition examination found mild incomplete paralysis and decreased sensation.  See October 20, 2016 VA Peripheral Nerves Condition DBQ.  Further, prior to October 20, 2016, VA examination reports and clinical evidence do not reflect any complaints, treatment or findings related to the left lower extremity radiculopathy, as the Veteran also reported only right leg symptoms, and the February 2015 examiner found the left extremity was unaffected.  A rating in excess of 10 percent prior to October 20, 2016 is, therefore, not warranted as muscle atrophy, the constant loss of reflexes, constant sensory disturbances and constant pain were not found on examination or alleged by the Veteran prior to that date.  As such, the Board finds that a rating of 10 percent for left lower extremity radiculopathy is supported and warranted for the period beginning October 20, 2016.  38 C.F.R. § 4.124a, DC 8520.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, for the period of May 18, 2004 to October 19, 2016, is denied.

An initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, as of October 20, 2016, is denied.

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits, effective October 20, 2016.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


